Case 1:19-cr-00161-BKE Document 40 Filed 05/28/21 Page 1 of 6

GAS 245B (Rev. 05/20) Judgment in a Criminal Case
Mag Probation

UNITED STATES DISTRICT COURT E

SOUTHERN DISTRICT OF GeorciX:S MURUSI B BIN
AUGUSTA DIVISION

 

 

 

UNITED STATES OF AMERICA JUDGMEN®UN Wabi Base
v. ) M. KW | /)
Michelle Leavitt ) SLERA- GA.
) Case Number: St. 19CROOT6E
USM Number:
) Robert Mangum

Defendant's Attorney

THE DEFENDANT:
X] pleaded guilty to Count =|
() pleaded nolo contendere to Count(s) which was accepted by the court.

[] was found guilty on Count(s) after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended
18 U.S.C. §§ 7 & 13
O0.C.G.A 40-6-391(a)(1) DUI on a Military Reservation August 17, 2019

The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

C] The defendant has been found not guilty on Count(s)

Count 2 is (J are dismissed on the motion of the United States.

Count

|

It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay

restitution, the defendant must notify the Court and United States Attorney of material changes in economic circumstances.

May 27, 202]

Date of Imposition of Judgment

be if fe

Brian Kk. Epps
United States Magistrate Judge

Name and Title of Judge

§[23]202 l

Date
GAS 245B RE GSM) Hib eeG ia? 161-BKE Document 40 Filed 05/28/21 Page 2 Of Qugmem — Page 2 of 6

Mag Probation

 

DEFENDANT: Michelle Leavitt
CASE NUMBER: 1:19CROO161-1

PROBATION

You are hereby sentenced to probation for a term of: 12 months.

MANDATORY CONDITIONS
1. You must not commit another federal, state, or local crime.
2. You must not unlawfully possess a controlled substance.
3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release

from imprisonment and at least two periodic drug tests thereafter, as determined by the court.

CI The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
substance abuse. (Check, if applicable.)

4 C2 You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
, restitution. (Check, ifapplicable.)
C1 You must cooperate in the collection of DNA as directed by the probation officer. (Check. if applicable.)

6. C You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (Check, if applicable.)

7, [ You must participate in an approved program for domestic violence. (Check. if applicable.)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions
on the attached page.
re B5S hike SG 00161-BKE Document 40 Filed 05/28/21 Page 3 of Qidement — Page 3 of 6

 

GAS 245B udgment in a Crimina
Mag Probation

DEFENDANT: Michelle Leavitt

CASE NUMBER: 1:19CROO161-1

STANDARD CONDITIONS OF SUPERVISION

As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because they
establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers to keep
informed, report to the court about, and bring about improvements in your conduct and condition.

1.

2.

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.
After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e. anything that was

designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as a nunchakus or tasers).

. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without

first getting permission from the court.

. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may require

you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the person and
confirm that you have notified that person about the risk.
You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provide me with a written copy of this judgment
containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised Release Conditions,
available at: www.uscourts.gov.

Defendant’s Signature Date

 
GAS 245B (REY B50) hideRen ing Crhirat Exe E Document 40 Filed 05/28/21 Page 4 Of Qugment — Page 4 of 6
Mag Probation

DEFENDANT: Michelle Leavitt
CASE NUMBER: 1:19CROO161-1

SPECIAL CONDITIONS OF SUPERVISION

You must provide proof of continued current counseling program.
GAS 245B ree 39) ki L9-cC O16 1 BKE Document 40 Filed 05/28/21 Page 5 of Ridgment — Page 5 of 6

 

riminal
Mag Probation
DEFENDANT: Michelle Leavitt
CASE NUMBER: 1:19CR00161-1

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments.

Assessment Restitution Fine
TOTALS $25.00
1) ss The determination of restitution is deferred until —— . An Amended Judgment in a Criminal Case (AO 245C)

will be entered after such determination.

(The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise
in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be
paid before the United States is paid.

Name of Payee Total Loss*** Restitution Ordered Priority or Percentage
TOTALS $ BS $

C1 Restitution amount ordered pursuant to plea agreement $_

(1 The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on the schedule of payments
may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

L] ‘The court determined that the defendant does not have the ability to pay interest and it is ordered that:
C1 sthe interest requirement is waived forthe (1 fine C restitution.

C1 sthe interest requirement for the CL fine LJ restitution is modified as follows:
ase 4:19-cr-00161-BKE Document 40 Filed 05/28/21 Page 6 of Qadement —

 

GAS 245B (Rev. 05/20) Judgment in a Criminal Page 6 of 6
Mag Probation
\
DEFENDANT: Michelle Leavitt
CASE NUMBER: 1:19CROOI6I-1
SCHEDULE OF PAYMENTS
Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:
A Lump sum payment of $ 25.00 _ due immediately
| notlaterthan OF
& inaccordance (7 C, —] D, OF E,or I] F below; or
B  ( Payment to begin immediately (may be combined with Oe, COD, or C F below); or
C (© Payment in equal ss fe.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence _ (e.g.. 30 or 60 days) after the date of this judgment; or
D () Payment in equal a (e.g. weekly, monthly, quarterly) installments of $ over a period of
(e.g, ntonths or years),to commence (e.g. 30 or 60 days) after release from imprisonment to a
term of supervision; or
E ( Payment during the term of supervised release will commence within (e.g.. 30 or 60 days) after release from

imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F Special instructions regarding the payment of criminal monetary penalties:

Payments shall be made payable to the Clerk, United States District Court, P. O. Box 1130, Augusta, Georgia 30903.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate Financial

Responsibility Program, are made to the clerk of the court.
The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

LJ — Joint and Several
Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate.

(1 The defendant shall pay the cost of prosecution.
C] — The defendant shall pay the following court cost(s):

C1 The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,

(5) fine interest, (6) community restitution, (7) JVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
